Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al (US Pub App 2018/0265296) in view of Galluzzo et al (US Pub App 2020/0242544).

Regarding claim 1, Beckman discloses a piece picking shuttle, comprising: 
a track (125) extending in a first horizontal direction (Fig.1D); 
a carriage (150) moveable along the track (Fig.1D); 
a vertical post (152) extending from the carriage (Fig.1F); 
a platform (on 152, Fig.1F) moveable along the vertical post and relative to the carriage (Para.18); 
at least one engagement arm (158) arranged to secure and horizontally move a container (10-1) from shelving provided along a side of the track toward the platform (Figs.1E-1F); and 
a picking arm configured to pick an item after it has been moved toward the platform (Para.18, one or more components (e.g., robotic arms or other like elements) for engaging items or materials, such as one or more of the items 10-n, and loading such items or materials onto the aerial vehicle 170).

	Beckman does not further specifically disclose the picking arm configured to pick an item from the container.
	Galluzzo teaches a system and method for piece picking or put-away with a mobile manipulation robot wherein the robot picks items from inside a container (Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Beckman in view of McCollum to have the picking arm configured to pick an item from the container in order to more easily load single items onto the aerial vehicle.

Regarding claim 2, Beckman, as modified above, further discloses the at least one engagement arm is extendable and retractable in a second horizontal direction (Figs.1E-1H).

Regarding claim 8, Beckman discloses a system, comprising: 
shelving and a plurality of containers arranged on the shelving (10-n, Fig.1F), each of the containers having an open top (Para.18, pick; and 
a piece picking shuttle including: 
a horizontal track (125) extending along a side of the shelving in a first horizontal direction (Fig.1D); 
a carriage (150) moveable along the track (Fig.1D); 
a vertical post (152) extending from the carriage (Fig.1F); 
a platform (on 152, Fig.1F) moveable along the vertical post and relative to the carriage (Para.18); 
an extendable and retractable engagement arm (158) arranged to secure and move a select one of the containers from the shelving towards the platform to expose the open top of the container platform (Figs.1E-1F); and 
a picking arm configured to pick an item (Para.18, one or more components (e.g., robotic arms or other like elements) for engaging items or materials, such as one or more of the items 10-n, and loading such items or materials onto the aerial vehicle 170).

Beckman does not further specifically disclose the picking arm configured to pick an item from the container after the open top of the container has been exposed.
	Galluzzo teaches a system and method for piece picking or put-away with a mobile manipulation robot wherein the robot picks items from inside a container (Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Beckman in view of McCollum to have the picking arm configured to pick an item from the container in order to more easily load single items onto the aerial vehicle.

Claims 3 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al (US Pub App 2018/0265296) in view of Galluzzo et al (US Pub App 2020/0242544), as applied above and further in view of Jarvis (US Pub App  2020/0209865).

Regarding claim 3, Beckman, as modified above, does not further specifically disclose the first horizontal direction is orthogonal to the second horizontal direction.
Jarvis teaches an automated preparation of deliveries in delivery vehicles using automated guided vehicles wherein a carrying device pulls items from a shelving unit moving in a direction transverse to the horizontal (Fig.1A and Abstract).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Beckman in view of Jarvis to allow extending the engagement arm in a second horizontal direction transverse to the first horizontal direction in order to save space inside the vehicle.

Regarding claim 11, Beckman, as modified above, does not further specifically disclose the engagement arm is extendable in a second horizontal direction substantially orthogonal to the first horizontal direction.
Jarvis teaches an automated preparation of deliveries in delivery vehicles using automated guided vehicles wherein a carrying device pulls items from a shelving unit moving in a direction transverse to the horizontal (Fig.1A and Abstract).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Beckman in view of Jarvis to allow extending the engagement arm in a second horizontal direction transverse to the first horizontal direction in order to save space inside the vehicle.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al (US Pub App 2018/0265296) in view of Galluzzo et al (US Pub App 2020/0242544) and Jarvis (US Pub App 2020/0209865).

Regarding claim 13, Beckman discloses a method of fulfilling orders, comprising: 
translating a carriage (150) along a horizontal track (125) in a first horizontal direction (Fig.1D); 
moving a platform (on 152, Fig.1F) along a post secured to the carriage in a vertical direction (Para.18); 
extending an engagement arm (158) in a second horizontal direction;
securing the engagement arm to a container disposed on a shelf (Fig.1E); 
retracting the container toward the platform to (Fig.1F); 
picking an item using a robotic picking arm (Para.18, one or more components (e.g., robotic arms or other like elements) for engaging items or materials, such as one or more of the items 10-n, and loading such items or materials onto the aerial vehicle 170).

Beckman does not further specifically disclose picking an item from within the container using the robotic picking arm and exposing an open top of the container.
Galluzzo teaches a system and method for piece picking or put-away with a mobile manipulation robot wherein the robot picks items from inside a container and exposing an open top of the container (Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Beckman in view of McCollum to have the picking arm configured to pick an item from the container in order to more easily load single items onto the aerial vehicle.

Beckman does not further specifically disclose the second horizontal direction is transverse to the first horizontal direction.
Jarvis teaches an automated preparation of deliveries in delivery vehicles using automated guided vehicles wherein a carrying device pulls items from a shelving unit moving in a direction transverse to the horizontal (Fig.1A and Abstract).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Beckman in view of Jarvis to allow extending the engagement arm in a second horizontal direction transverse to the first horizontal direction in order to save space inside the vehicle.

Claims 4-7, 9-10, 12 rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al (US Pub App 2018/0265296) in view of Galluzzo et al (US Pub App 2020/0242544), as applied above and further in view of McCollum et al (US Pub App 2018/0099415).

Regarding claim 4, Beckman, as modified above, does not further specifically disclose the at least one engagement arm includes a suction system.
McCollum teaches an autonomous truck loader and unloader with rods and suction cups to pull articles from a pile (Para.51).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Beckman in view of McCollum to use a suction system as taught by McCollum, so as to achieve a reliable connection that is old and well known suction system known to be used in a similar environment.  Specifically, the suction system of McCollum would be used to achieve a connection with a non-marring surface.  Furthermore, the choice to use the suction system taught by McCollum amounts to no more than the obvious simple substitution of one known type of suction system for another known type of suction system, in a manner that yields predictable results.

Regarding claim 5, Beckman, as modified above, further teaches a component of the suction system is configured to be secured to a side of the container (McCollum, Fig.16).

Regarding claim 6, Beckman, as modified above, further teaches the picking arm includes a suction cup (McCollum, Fig.16).

Regarding claim 7, Beckman, as modified above, further discloses the arms being extendable away from the platform (Fig.1E) and retractable toward the platform (Fig.1F), pivotable toward the container to engage and secure the container (Fig.1E).
Beckman, as modified above, does not further specifically disclose the at least one engagement arm includes a pair of arms.
McCollum teaches teaches an autonomous truck loader and unloader with rods and suction cups to pull articles from a pile (Para.51) with multiple arms (Fig.16).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Beckman in view of McCollum to include a pair of arms in order to transfer more packages at one time or one heavy package.

Regarding claim 9, Beckman, as modified above, does not further specifically disclose the engagement arm includes a suction system.
McCollum teaches an autonomous truck loader and unloader with rods and suction cups to pull articles from a pile (Para.51).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Beckman in view of McCollum to use a suction system as taught by McCollum, so as to achieve a reliable connection that is old and well known suction system known to be used in a similar environment.  Specifically, the suction system of McCollum would be used to achieve a connection with a non-marring surface.  Furthermore, the choice to use the suction system taught by McCollum amounts to no more than the obvious simple substitution of one known type of suction system for another known type of suction system, in a manner that yields predictable results.

Regarding claim 10, Beckman, as modified above, further teaches a component of the suction system is configured to be secured to a side of the container via suction (McCollum, Fig.16).

Regarding claim 12, Beckman, as modified above, does not further specifically disclose the picking arm includes a suction cup.
McCollum teaches an autonomous truck loader and unloader with rods and suction cups to pull articles from a pile (Para.51).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Beckman in view of McCollum to use a suction system as taught by McCollum, so as to achieve a reliable connection that is old and well known suction system known to be used in a similar environment.  Specifically, the suction system of McCollum would be used to achieve a connection with a non-marring surface.  Furthermore, the choice to use the suction system taught by McCollum amounts to no more than the obvious simple substitution of one known type of suction system for another known type of suction system, in a manner that yields predictable results.

Claims 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al (US Pub App 2018/0265296) in view of Galluzzo et al (US Pub App 2020/0242544) and Jarvis (US Pub App 2020/0209865), as applied above and further in view of McCollum et al (US Pub App 2018/0099415).

Regarding claim 14, Beckman, as modified above, does not further specifically disclose the engagement arm includes a suction system and the securing step includes securing a component of the suction system to a side of the container.
McCollum teaches an autonomous truck loader and unloader with rods and suction cups to pull articles from a pile (Para.51) configured to be secured to a side of the container via suction (Fig.16).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Beckman in view of McCollum to use a suction system as taught by McCollum, so as to achieve a reliable connection that is old and well known suction system known to be used in a similar environment.  Specifically, the suction system of McCollum would be used to achieve a connection with a non-marring surface.  Furthermore, the choice to use the suction system taught by McCollum amounts to no more than the obvious simple substitution of one known type of suction system for another known type of suction system, in a manner that yields predictable results.

Regarding claim 15, Beckman, as modified above, further teaches the picking step includes actuating a suction cup (McCollum Fig.16).


Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al (US Pub App 2018/0265296) in view of Galluzzo et al (US Pub App 2020/0242544) and Jarvis (US Pub App 2020/0209865), as applied above and further in view of Vincent (US Pub App 2020/0354171).

Regarding claim 16, Beckman, as modified above, does not further specifically disclose the item comprises a grocery item or a convenience item.
Vincent teaches a vehicle inventory management system wherein the packages delivered may be grocery items or perishables that require measures to be taken to prevent contamination from other items placed in the delivery vehicle (Para.3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Beckman in view of Vincent to have an item be a grocery item in order to expand the options available to the user.

Response to Arguments
Applicant’s arguments, filed 9/27/2022, with respect to the 103 rejections, have been fully considered and are persuasive.  The 103 rejections have been withdrawn and a new non-final rejection is presented herein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        


/ASHLEY K ROMANO/Examiner, Art Unit 3652